Citation Nr: 1501253	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  10-09 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Service connection for depression/anxiety, which previously was denied, was not reopened in July 2008 and June 2009 rating decisions.  Service connection for PTSD was denied in a February 2010 rating decision.  The Veteran appealed both of these determinations. 

The depression/anxiety issue comprising this matter was recharacterized by the Board as that of a psychiatric disorder other than PTSD in January 2012. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claims involving psychiatric disorders must be construed to encompass all such disorders specifically claimed or diagnosed). 

In January 2012 and February 2013, the Board remanded the issues for additional development.

In February 2011, the Veteran and his wife, testified regarding this matter at a video conference hearing before a former Veterans Law Judge.  A transcript of the hearing is of record.  In June 2014, the Board informed the Veteran that the Veterans Law Judge who conducted the hearing was no longer employed by the Board and indicated that he was entitled to another hearing.  The Veteran responded that he did not wish to appear at a hearing.  



FINDINGS OF FACT

1.  The most probative evidence fails to link the Veteran's claimed PTSD to active service.

2.  Depressive disorder, NOS had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1101, 1112, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

2.  Depressive disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA must provide claimants with notice and assistance in substantiating claims for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements apply to all five elements of a service connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has satisfied its duty to notify.  Specifically, in a September 2009 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The September 2009 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  A January 2012 letter provided the Veteran with appropriate notice related to personal assaults under 38 C.F.R. § 3.304(f)(5).

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, post-service VA treatment records, and a VA examination reports.  The Veteran was afforded VA examinations in June 2012 and April 2013.  The examination opinions are fully adequate to adjudicate the claim as it is based upon a review of the relevant information and an examination of the Veteran, and contains supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained.

In January 2012 and February 2013, the Board remanded these claims for additional development.  Following the February 2013 Board remand, a VA examination was conducted and the RO requested authorization from the Veteran to obtain private treatment records from Richmond Municipal Hospital.  The RO did not receive a response from the Veteran.  The Board finds there has been substantial compliance with its February 2013 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  

For the foregoing reasons, the Board concludes that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

I.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

A.  Contention

The Veteran and his representative, citing the Court's decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), essentially assert that regardless of the diagnosis of the Veteran's psychiatric disability, service connection is warranted for the condition.

B.  PTSD

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred, unless the stressor is related to a Veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) recently observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims (Court) erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence' " in personal-assault cases).  

The Veteran contends that he suffers from PTSD due to personal assaults while in service.  Specifically, the Veteran contended that while in basic training in March 1973, he was in the shower and someone pulled a pillowcase over his head and beat him with soap in a sock.  

In April 2012, the Appeals Management Center issued a formal finding regarding the lack of information needed to corroborate a stressor associated with a claim for service connection for PTSD.

Post-service VA treatment records contain conflicting evidence regarding a diagnosis of PTSD.  At his June 2012 VA examination, the examiner found the assault in service to be a stressor.  The examiner also found physical and emotional abuse by the Veteran's father to be a stressor.  However, the examiner did not diagnose PTSD, finding that the Veteran did not meet the DSM IV criteria for PTSD.

The April 2013 VA examiner also determined that the Veteran did not meet the criteria for PTSD under DSM-IV.  The Veteran reported that he was physical assaulted in service which was the reason for his AWOL.  The Veteran also reported working as a truck driver after service in 2000, during which time he was involved in a motor vehicle accident and his coworker was killed.  The examiner determined that the Veteran's assault in service and the truck accident after service were stressors.  The examiner found the Veteran did not have PTSD as he did not meet the full diagnostic criteria outlined in the DSM-IV.  His rationale was that, while the Veteran's reports of being assaulted in service met the criteria for a stressful event, he did not persistently re-experience the event, either through intrusive thoughts, memories, or dreams of the event.  The examiner further rationalized that this is not to say that the Veteran does not dream about the event, nor is he emotionally bothered in thinking about the event at all; this just does not persistently occur for him across time and situations.  Additionally, he explained that while the Veteran did not like being in places with crowds, and either had to complete tasks quickly or take small measures to manage the situation, this did not prevent him from doing these things.  The examiner diagnosed depressive disorder, NOS, and found that the Veteran's diagnosis of depressive disorder, NOS was more likely than not to have originated in service.

The Board finds that the VA examiners' diagnoses and rationale warrant greater probative weight than his treating VA physician's diagnoses of PTSD, based on their respective analyses.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd, 217 F.3d 854 (Fed. Cir. 1999) (where, as here, conflicting competent opinions are of record, the Board can ascribe greater probative weight to one opinion over another, provided that a rational basis is given).  Here, treating VA physicians provided a diagnosis or positive screening for PTSD on multiple occasions, but provided no basis for their conclusions.  Because the April 2013 VA examiner considered the Veteran's pertinent history with greater specificity, reviewed the claims file, and evaluated the applicability of each of the distinct criteria for a diagnosis of PTSD in a thorough report, the Board concludes that his opinion and rationale warrant greater probative weight than the treating VA physician's findings.  

Likewise, the Board finds that the April 2013 VA examiner's opinion warrants greater probative weight than the Veteran's own contention that he has PTSD, based on the examiner's greater knowledge and expertise, as well as the complexity involved in diagnosing that disorder.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (lay evidence is not always competent evidence of a diagnosis or nexus-particularly where complex medical questions or the interpretation of objective medical tests are involved); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Consequently, the Board finds that the Veteran's claimed psychiatric disorder is best characterized as depressive disorder, NOS.

The Board further finds that service connection for PTSD is not warranted under 38 C.F.R. § 3.304(f)(1) because the Veteran was not diagnosed with PTSD during service.  Furthermore, the other presumptions under 38 C.F.R. § 3.304(f) are likewise inapplicable in this case because, as discussed above, the most probative evidence shows that the Veteran does not have PTSD.

The most probative evidence of record shows that the Veteran's psychiatric disorder is best characterized as depressive disorder, NOS.  Accordingly, reasonable doubt does not apply, and the Veteran's appeal of the issue of entitlement to service connection for PTSD is denied.

B.  Depression

Post-service VA treatment records show diagnoses of depression.  The June 2012 and April 2013 VA examiners diagnosed depressive disorder, NOS.  As noted above, the April 2013 VA examiner found the Veteran's diagnosis of depressive disorder, NOS more likely than not to have originated at the time of his military service.  The examiner's rationale was that the Veteran reported having behavior and mood changes following the in-service personal assault.  Further, the examiner cited his formerly "good" ratings dropped and his family noted a change in mood.  

The Board acknowledges that the June 2012 VA examiner provided a negative nexus opinion.  However, the February 2013 Board decision found the June 2012 VA examiner's opinion inadequate as the rationale was not completely or clearly articulated, no statement was provided as to why the Veteran's psychiatric disorder other than PTSD is related to a variety of problems other than in-service personal assault, and his relevant history, though previously acknowledged, was not identified and reiterated in this regard.  Further, discussion of the Veteran's relevant history indeed was terse, and discussion of a medical basis (i.e. the nature of the psychiatric disorder other than PTSD manifested by him) was nonexistent.  Additionally, the opinion is incomplete in that it focused exclusively on in-service personal assault and no other means through which the Veteran's acquired psychiatric disorder other than PTSD could be due to his service were addressed.  Of import is that he has recounted having trouble with the pressures of service.  He and individuals who know him further have recounted continuous psychiatric symptoms post-service.  All potential theories of entitlement raised by the Veteran or the record must be considered.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004).  Accordingly, the Board concludes that the April 2013 VA examiner's opinion and rationale warrant greater probative weight than the June 2012 VA examiner's findings.  

Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for depressive disorder, NOS is warranted.  


ORDER

Service connection for PTSD is denied.

Service connection for depressive disorder, NOS is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


